Conviction is for bigamy; punishment fixed at confinement in the penitentiary for a period of five years.
The indictment is regular; no statement of facts nor bill of exceptions accompany the record.
In the motion for new trial, complaint is made of the admission of evidence. The rulings of the court upon the receipt or rejection of evidence ordinarily cannot be reviewed upon appeal unless presented by bill of exceptions. Code of Crim. Proc., Art. 744; Vernon's Texas Crim. Statutes, Vol. 2, p. 353, note 15, and cases cited. In the absence of a bill of exceptions, complaint of the action of the court in ruling upon the evidence in the motion for new trial will not suffice. Clifton v. State, 70 Tex. Crim. 346, and other cases listed in Vernon's Texas Crim. Statutes, Vol. 2, p. 535.
The judgment is affirmed.
Affirmed.